            Case 2:18-cr-00277-RAJ Document 73 Filed 01/06/21 Page 1 of 1



1                                                 THE HONORABLE RICHARD A. JONES
2

3

4

5

6                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
7                                   AT SEATTLE
8     UNITED STATES OF AMERICA,
9                     Plaintiff,                     Case No. 2:18-cr-00277-RAJ

10         v.                                        ORDER GRANTING DEFENDANT
                                                     LORCH’S SECOND UNOPPOSED
11    CRAIG LORCH,                                   MOTION TO EXTEND
                                                     COMMITMENT DATE NO EARLIER
12                    Defendant.                     THAN MARCH 31, 2021

13

14
           This matter comes before the Court on Defendant Craig Lorch’s Unopposed
15
     Motion to Extend Commitment Date.
16
           The Court has considered the motion and supporting documents, and the
17
     remainder of the record on file. Being fully informed, and finding good cause, the
18
     Court hereby GRANTS Defendant Craig Lorch’s motion (Dkt. # 71) and extends his
19
     Bureau of Prisons Commitment to a date no earlier than March 31, 2021.
20         Mr. Lorch and his counsel are directed to notify this Court and the United States
21   Probation and Pretrial Services of his new commitment date.
22         DATED this 6th day of January, 2021.
23

24                                                   A
25                                                   The Honorable Richard A. Jones
                                                     United States District Judge
26

27

28
     ORDER RE MOTION TO EXTEND                               ORRICK, HERRINGTON & SUTCLIFFE LLP
     COMMITMENT DATE                                                 701 Fifth Avenue, Suite 5600
     Case No. 2:18-CR-00277                                        Seattle, Washington 98104-7097
                                                                            +1-206-839-4300
